COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-03-524-CR
   
   
EDDIE 
MICHAEL WILDER                                                        APPELLANT
   
V.
   
THE 
STATE OF TEXAS                                                                  STATE
   
------------
 
FROM 
THE 158TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Eddie 
Michael Wilder is attempting to appeal from the trial court’s October 31, 2003 
order denying his motion for DNA testing. Appellant’s notice of appeal was due 
on December 1, 2003, but was not filed until December 8, 2003, and appellant did 
not file a motion to extend his filing deadline. See Tex. R. App. P. 26.2(a)(1), 26.3. Therefore, the 
notice was untimely, and we lack jurisdiction over the appeal. Slaton v. 
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
        On 
December 31, appellant filed a motion for leave to file an out-of-time appeal. 
Because the notice of appeal was untimely, however, our authority is limited to 
dismissing the appeal for lack of jurisdiction. Olivo, 918 S.W.2d at 523. 
Accordingly, we deny the motion and dismiss the appeal for want of jurisdiction.
  
  
                                                                  PER 
CURIAM
  
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 29, 2004
 


NOTES
1. 
See Tex. R. 
App. P. 47.4.